                  Case 19-12122-MFW              Doc 1987        Filed 07/08/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 )   Chapter 11
                                                           )
    FOREVER 21, INC., et al.,1                             )   Case No. 19-12122 (MFW)
                                                           )
                                      Debtors.             )   Jointly Administered
                                                           )
                                                           )   Ref. Docket No. 1954
                                                           )   Hearing Date: July 22, 2021 at 3:00 p.m. (ET)

            NOTICE OF SUBMISSION OF PROOFS OF CLAIM IN CONNECTION
                  WITH THE DEBTORS’ FIFTH OMNIBUS (SUBSTANTIVE)
               OBJECTION TO CLAIMS PURSUANT TO BANKRUPTCY CODE
           SECTION 502(B), BANKRUPTCY RULE 3007, AND LOCAL RULE 3007-1
         (Substantive Duplicate Claims, No Liability Claims, Modify Classification Claims,
             Modify Priority Clams, and the Modify Classification and Priority Claim)

TO:          Parties required to receive notice pursuant to Del. Bankr. L.R. 2002-1.

                    PLEASE TAKE NOTICE that on June 11, 2021, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Debtors’ Fifth Omnibus (Substantive)

Objection to Claims Pursuant to Bankruptcy Code Section 502(B), Bankruptcy Rule 3007, and

Local Rule 3007-1 (Substantive Duplicate Claims, No Liability Claims, Modify Classification

Claims, Modify Priority Clams, and the Modify Classification and Priority Claim) [Docket No.

1954] (the “Omnibus Objection”) with the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Court”). A hearing

on the Omnibus Objection is scheduled for July 22, 2021 at 3:00 p.m. prevailing Eastern Time.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings, Inc.
    (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail, Inc.
    (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’ service
    address is: 3880 N. Mission Road, Los Angeles, California 90031.


DOCS_DE:235170.1 28709/001
               Case 19-12122-MFW         Doc 1987     Filed 07/08/21   Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that the proofs of claim that are required to

be delivered to Chambers pursuant to Del. Bankr. L.R. 3007-1(e)(iv) (the “Proofs of Claim”) have

been delivered to Chambers of the Honorable Mary F. Walrath (with all attachments) together with

a copy of the Omnibus Objection. Copies of any Proof of Claim can be requested from the

undersigned counsel to the Debtors.



                                      [Signature on next page.]




DOCS_DE:235170.1 28709/001                       2
               Case 19-12122-MFW     Doc 1987    Filed 07/08/21   Page 3 of 3




Dated: July 8, 2021                /s/ Laura Davis Jones
Wilmington, Delaware               Laura Davis Jones (DE Bar No. 2436)
                                   James E. O’Neill (DE Bar No. 4042)
                                   Timothy P. Cairns (DE Bar No. 4228)
                                   PACHULSKI STANG ZIEHL & JONES LLP
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, Delaware 19899-8705 (Courier 19801)
                                   Telephone:    (302) 652-4100
                                   Facsimile:    (302) 652-4400
                                   Email:        ljones@pszjlaw.com
                                                 joneill@pszjlaw.com
                                                 tcairns@pszjlaw.com

                                   -and-

                                   Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                   Aparna Yenamandra (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:    (212) 446-4800
                                   Facsimile:    (212) 446-4900

                                   -and-

                                   Anup Sathy, P.C. (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone: (312) 862-2000
                                   Facsimile:     (312) 862-2200

                                   Co-Counsel for the Debtors and Debtors in Possession




DOCS_DE:235170.1 28709/001                  3
